 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDIronworkers District Council of the Pacific North-west and International Association of Bridge,Structural and Ornamental Ironworkers, AFL-CIO, Local 751 and Hoffman ConstructionCompany and Contract Glass, Inc. and Interna-tional Brotherhood of Painters and AlliedTrades, AFL-CIO, Local 1140. Case 19-CD-43414 December 1984DECISION AND DETERMINATION OFDISPUTEBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThe charge in this Section 10(k) proceeding wasfiled 17 July 1984 by Hoffman Construction Com-pany (Hoffman), alleging that the Respondent Dis-trict Council and Respondent Local 751 violatedSection 8(b)(4)(D) of the National Labor RelationsAct by engaging in proscribed activity with anobject of forcing or requiring Hoffman and Con-tract Glass, Inc. (Contract) to assign certain workto employees it represents rather than to employeesrepresented by International Brotherhood of Paint-em and Allied Trades, AFL-CIO, Local 1140 (theGlaziers). The hearing was held 5 September 1984before Hearing Officer John W. Cunningham.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONHoffman, an Oregon corporation, is engaged as ageneral contractor at its facility in Portland,Oregon, and at various jobsites in several States,where it annually purchases and receives goodsand materials valued in excess of $50,000 which areshipped to it directly from States other thanOregon. Based on the foregoing, we find that Hoff-man is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Contract, a Washington corporation, is engagedat its Redmond, Washington facility and variousjobsites in the States of Washington and Alaska asa glazing contractor on commercial jobs. Duringthe past year Contract has provided services1 All parties appeared and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to adduce evidence bearingon the issues The attorney for Respondents District Council and Local751 stated that he was appearing specially, therefore he did not join inany of the normal stipulations, however, he did participate in the hearing,presenting a witness and cross-examining others Hoffman filed a briefvalued in excess of $50,000 directly to customerslocated outside the State of Washington. From theforegoing, we find that Contract is engaged incommerce within the meaning of Section 2(6) and(7) of the Act.It is not disputed, and we find, that Glaziers is alabor organization within the meaning of Section2(5) of the Act.A collective-bargaining agreement between.International Association of Bridge, Structural andOrnamental Ironworkers and the National Contrac--tors Association (NCA), of which Hoffman is amember, states that "[t]he Employer recognizes theAssociation as the sole and exclusive bargainingrepresentative for all employees employed on . . .work coming under the jurisdiction of the Associa--tion." It contains a union-security clause and agrievance and arbitration procedure, as well as pro-visions regarding wages, hours, and other termsand conditions of employment and both Respond-ents District Council and Local 751 pursued claimsbased on the contract. We find that RespondentDistrict Council and Respondent Local 751 arelabor organizations within the meaning of Section2(5) of the Act. Mac Towing, Inc., 262 NLRB 1331(1982).II. THE DISPUTEA. Background and Facts of DisputeHoffman is the general contractor on the SOHIOPetroleum building in Anchorage, Alaska. It sub-contracted the installation of glazed aluminumwindow frames, aluminum window walls, entrancedoors, and miscellaneous metal work to Contract.Contract, using a system of its own design, prefab-ricated the glazed windows, pre-cut the compensat-ing channels (that portion of the window assemblydirectly attached to the building), and had the ma-terial shipped to the jobsite. The job superintendantfor Contract arrived at the job on 1 March 1984and work on Contract's portion of the job beganon 12 March or shortly thereafter.As noted above, Hoffman, through its member-ship in NCA, has a collective-bargaining agreementwith the Ironworkers International. Contract has acollective-bargaining agreement with Local 118 ofthe Painters and Allied Trades Union, but enteredinto a prehire agreement with Glaziers prior to thecommencement of this job. Contract began itswork with two employees from its home locationand with persons hired through the Glaziers' hall.At times as many as seven glaziers were used onthe job. By the time of the hearing the installationof the aluminum frames was over 99 percent com-plete.272 NLRB No. 36 IRON WORKERS (HOFFMAN CONSTRUCTION)261Around 12 March, when the material for the jobarrived at the jobsite, Ernie Niece, Contract's jobsuperintendent, was approached by a person lateridentified to him as the Ironworkers' steward onthe job and asked if the metal belonged to Con-tract. When Niece replied that it did, the stewardasked if Contract employees were going to installthe metal. When Niece replied in the affirmative,the steward said that it Was Ironworkers' work.When Niece countered that it was Glaziers' work,the steward said that 'he was going to see his-busi-ness agents. Niece said, "Go ahead, do what youwant" to which the steward replied, "Well, wecould, throw a sign on you."About this time, Wayne Thomas, labor relationsmanager for Hoffman, received a telephone callfrom John Abshire, business manager of Respond-ent Local 751, expressing his concern about gla-ziers  performing ironworkers' work. On 14 Marcha telegram was sent to Thomas stating, inter alia,that several requests for a, meeting with COntracthad failed and that Hoffman" should take immediateaction to resolve the issue before work began on 15March.Sometime after that LeRoy E. Worley, general'organizer and president of Respondent DistrictCouncil, called Thomas. The conversation was inthe same vein as the earlier conversation betweenAbshire and Thomas. Shortly after this conversa-tion Thomas received a letter from Worley dated30 March which made a formal request for a copyof Hoffman's subcontract with Contract, assertingthe request was necessary because of Hoffman'ssubcontracting of work which the District Councilclaimed was within its jurisdiction.On the same date Worley also sent a letter toThomas stating that he was instituting the griev-ance procedure concerning the subcontracting toContract. Worley alleged the basis of the grievancewas "the flagorant [sic] method of subcontractingthis work in such a manner that the Ironworkerswill not have an opportunity to perform their tradi-tional work."On 3 April Thomas replied to Worley with aletter asserting that Contract, the independent em-ployer who had made the assignment of work, wasnot a party to the District Council's contract and,therefore, Hoffman questioned whether an arbitra-tion to which Contract was not a party would bedispositive of the District Council's claim. Thomaswent on to suggest that Worley contact the Gla-ziers to see if they would be willing to complywith past decisions of the Jurisdictional DisputesBoard referred to in the District Council's con-tract.On 15 May the following telephone.message wasreceived in Thomas' office in his absence:Will picket Thurs AM 17th all N.W. sites withIronworkers. Pickets will say ."Failure to proc-ess grievances of Ironworkers."The next day Thomas called Worley who con-firmed that he had made the call and said that hejust wanted to get Thomas' attention.Although Hoffman contested the arbitrability ofthe grievance, the grievance machinery proceededand a hearing was set for 23 July. On 17 July Hoff-man filed the instant charge. On 24 July the attor-ney for the Respondents sent a letter to the attor-ney for Hoffman asserting that no jurisdictional dis-pute was involved, but rather a dispute concerningthe interpretation and application of the subcon-tracting clause of the agreement between Hoffmanand the District Council, which should be arbitrat-ed.A hearing was held on the grievance in lateAugust at which Hoffman raised the issue of arbi-trability and asked the' arbitrator to defer to theBoard's processes: Briefs on the arbitration werenot due until 3 weeks after the hearing herein.Contract continued to perform the work withemployees represented by the Glaziers and has notemployed any employees represented by the Re-' spondents on this project.B. Work in DisputeThe disputed work involves the construction, in-stallation, and preparation of certain metal framesfor glass and the installation of glass into the metalframes at the SOHIO Alaska Petroleum Companyheadquarters building in Anchorage, Alaska.C. Contentions of the PartiesHoffman, the only party to submit a brief, con-tends that the work in ,dispute should be awardedto employees represented by the Glaziers, citingemployer preference, industry practice, economyand efficiency of operation, the past practice ofContract, and the skills of the glaziers.The Glaziers contends that the work in disputeshould be awarded to employees it represents be-cause of their skills, area practice, employer prefer-ence, and economy and efficiency of operation.Contract contends that the work in disputeshould be awarded to employees represented bythe Glaziers because of the glaziers' skills, econo-my and efficiency of operation, practice in the An-chorage area, and its collective-bargaining agree-ments with Glaziers and with other locals of Inter-national Brotherhood of Painters and AlliedTrades, AFL-CIO. 262. DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict Council and Local 751, although deny-ing the jurisdiction of the Board on unspecifiedconstitutional and due process grounds, appearedspecially at the hearing and urged (1) mootness be-cause the work in dispute is "99.9%" finished, (2)the 'nonexistence of a jurisdictional dispute becauseDistrict Council and Local 751 never made ademand on Contract for the work in dispute, (3)the appropriateness of deferral to an arbitrator's de-cision on a grievance by the Respondents againstHoffman claiming a violation of- a subcontractingclause in the collective-bargaining agreement be-tween Ironworkers and NCA which binds Hoff-man- and the Respondents, and (4) the lack of anythreats concerning the assignment of the work.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed on amethod for the voluntary adjustment of the dis-pute.-There is no contention here _that there is _anagreed-on method for the voluntary resolution ofthe dispute inasmuch as the Respondents deny theexistence of any dispute with Contract. In anyevent, Contract has not agreed to be bound by therevised Plan for the Settlement of JurisdictionalDisputes in the Construction Industry. The Re-spondents do claim that the Board should defer tothe grievance-arbitration procedure on their claimof a violation by Hoffman of a subcontractingclause in their agreement. Inasmuch as Contract isnot a party to the collective-bargaining agreementbetween Ironworkers and Hoffman, and has notagreed to be bound by it, we find that there is noagreed-on method for resolution of the dispute andwe decline to defer to the grievance-arbitration ma-chinery of that agreement. Stage Employees IATSE(Metromedia), 225 NLRB 785, 787-788 (1976).As to the mootness contention, the Board, haslong ,held that a jurisdictional dispute is nof modt;in spite of the completion of the work involved,where there is evidence of similar disputes in thepast' or there is nothing to indicate that such dis-putes will not arise in the future.2 The recordclear that glazing contractors will continue ,to in-stall the type of work in dispute in the future in 'theAnchorage area and that the Respondents will con-tinue to assert jurisdiction over.the work involved.There is a real likelihood, therefore, that similar2 Electrical Workers IBEW Local 581 (National Telephone & Signal),223 NLRB 538 (1976), and cases cited at fn 2disputes will, arise in the future. Accordingly, wefind that the dispute is not moot..As to the nonexistence of a demand on Contractby the Respondents, it is clear that an attempt toforce the indirect assignment of work from em-ployees of one employer (Contract) to employeesof another (Hoffman) is within the reach of Section8(b)(4)(D). Electrical Workers IBEW Local 3 (West-ern Electric), 141 NLRB 888, 894 (1963), enfd. 339F.2d 145 (2d Cir. 1964). As for the alleged lack ofa threat in support of any demand for the work indispute, the board has held that the filing of griev-ances, as here, against employers who have no con-trol over the assignment of the work (i.e., Hoff-man), applies indirect pressure on an employer inthe assignment of the work, Pulp & Paper WorkersLocal 194 (Georgia Pacific), 261 NLRB 26 (1983),and' is coercive within the meaning of Section8(b)(4)(ii). Millwrights Local 102 (Frederick Meiswin-kel, Inc.), 260 NLRB 972 (1982). In any event,there is unrefuted testimony that a steward of Re-spondent Local -751 threatened to "throw a sign"on Contract after claiming the disputed work.- As to the Respondents' attempt at the hearing todisclaim the work of Contract's employees, suchtardy disclaimer is ineffective, particularly in lightof the simultaneous pursuit of the grievance againstHoffman: See Laborers Local 910 (Brockway Glass),226 NLRB 142, 143 (1976).•We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act. Accordingly, we find that the dis-pute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961)." The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J.. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certification and collective-bargainingagreementNone of the labor organizations involved in thisdispute has been certified by the Board as the col-lective-bargaining representative of Contract's em- IRON WORKERS (HOFFMAN CONSTRUCTION)263ployees in an appropriate unit. The record does in-dicate that Contract has recognized Glaziers andcurrently has a collective=bargaming agreementwith Glaziers covering the wages and workingconditions of "all workmen . . . who are requiredto use any of the recognized tools of the trade cov-ered by this Agreement," such being "tools andmachines as is necessary in the performance ofskilled glaziers and glass workers work." Theagreement specifically includes the installation ofmetals related to storefront and window construc-tion. and unitized and prefabricated 'curtain wallsystems. We therefore find that the collective-bar-gaining agreement is sufficient to cover the work indispute. The record further indicates that Contracthas no employees represented by the Res.pondentsand has no collective bargaining with thoseUnions. Moreover, Contract is not a member ofNCA with whom the Respondents maintain a col-lective-bargaining agreement. We therefore findthat the factor of collective-bargaining agreementsfavors an award of the disputed work to the em-ployees of Contract who are represented by Gla-ziers.2. Employer assignment, area practice, andpreferenceContract has assigned the work in dispute to, em-ployees represented by the Glaziefs and prefers thisassignment. Other glazing contractors in the An-chorage area have used employees represented bythe Glaziers to perform the ,same type of work onnumerous occasions. Area practice, the employer'sassignment, and Contract's preference all stronglyfavor the assignment to employees represented bythe Glaziers.3. Relative skillsEmployees performing glazing work who arerepresented by the Glaziers are required to com-plete an apprenticeship program- or to demonstratetheir ability to perform glazing work which re-quires working to tolerances of one-eighth inch,handling glass by "feel" to prevent damage, anability developed only through experience, and •sealing joints of various types (glass to glass, glassto metal, metal to metal, metal to concrete) withvarious compounds to prevent moisture invasion.Employees represented by the Ironworkers do notwork to such close tolerances. We find that thisfactor favors the award of the work to employeesrepresented by the Glaziers.4.Economy and efficiency- of operationsIt is more efficient to use a crew composed onlyof employees represented by the Glaziers ratherthan a composite crew composed of some employ-ees represented by the Glaziers and some employ-ees represented by the Ironworkers, or a crewcomposed of employees represented by the Iron-workers working under the supervision of Con-tract's superintendent and job foreman who areskilled in the glazing trade. This factor favors theaward to employees represented by the Glaziers.ConclusionsAfter 'considering all the relevant factors, weconclude that employees represented by GlaziersLocal 1140 are entitled to perform the work in dis-pute. We reach this conclusion relying on the col-lective-bargaining agreement between Contract andGlaziers, employer assignment, area practice, em-ployer preference, relative employee skills, andeconomy and efficiency of operation. In makingthis determination, we are awarding the work toemployees represented by International Brothel:-hood of Painters and Allied Trades, AFL-CIO,Local 1140, not to that Union or its members. Thedetermination is .limited to the controversy thatgave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Contract Glass, Inc. representedby International Brotherhood of Painters andAllied Trades, AFL-CIO, Local 1140, are entitledto perform construction installation and preparationof certain metal frames for glass and the installationof glass into the metal frames at the SOHIO head-quarters building project in Anchorage, Alaska.2.Ironworkers District Council of the PacificNorthwest and International Association of Bridge,Structural and Ornamental Ironworkers, AFL-CIO, Local 751, are not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceContract Glass, Inc. to assign the disputed work toemployees represented by it.-3.Within 10 days from this date, IronworkersDistrict Council of the Pacific Northwest andInternational Association of Bridge, Structural andOrnamental Ironworkers, AFL-CIO, Local 751,shall notify the Regional Directoi- for Region 19 inWriting whether it , will refrain from forcing Hoff-man Construction Company or Contract Glass,Inc., by means proscribed by Section 8(b)(4)(D), toassign the disputed work in a manner inconsistentwith this determination.